                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

 LOREN L. CASSELL et al.,
                                                        Civil Action No.16-cv-2086
                              Plaintiffs,
  v.

 VANDERBILT UNIVERSITY et al.,

                              Defendants.


                                             ORDER


       The parties’ Joint Motion for Approval to Send Additional Class Notices (Doc. 156) is

hereby GRANTED. The Court finds that the method of sending notices to the affected participants

is reasonable.

       IT IS SO ORDERED.




                                            WAVERLY D. CRENSHAW, JR.
                                            CHIEF UNITED STATES DISTRICT JUDGE




  Case 3:16-cv-02086 Document 157 Filed 09/13/19 Page 1 of 1 PageID #: 5122
